ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-02-02_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIES
ET ORDONNANCES

1973

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

JURISDICTION OF THE COURT

JUDGMENT OF 2 FEBRUARY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D’'IRLANDE DU NORD c. ISLANDE)

COMPÉTENCE DE LA COUR

ARRÊT DU 2 FÉVRIER 1973
Official citation:

Fisheries Jurisdiction (United Kingdom v. Iceland),
Jurisdiction of the Court, Judgment, I.C.J. Reports 1973, p. 3.

Mode officiel de citation:

Compétence en matière de pêcheries (Royaume-Uni
c. Islande), compétence de la Cour, arrêt,
C.LJ, Recueil 1973, p. 3.

 

Sales number 37 4
Nc de vente:

 

 

 
2 FEBRUARY 1973
JUDGMENT

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

JURISDICTION OF THE COURT

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
-D'IRLANDE DU NORD c. ISLANDE)

COMPETENCE DE LA COUR

2 FEVRIER 1973
ARRET
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973

2 février 1973

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

COMPÉTENCE DE LA COUR

Compétence de la Cour — Applicabilité d’une clause compromissoire prévoyant
la possibilité de saisir la Cour si un événement déterminé se produit — Défaut de
comparution d’une des parties — Examen d’office par la Cour de la question de
sa compétence — Article 53 du Statut — Clause compromissoire de l’échange
de notes — Article 36, paragraphe 1, du Statut — Détermination de la por-
tée et du but de l’accord — Pertinence des travaux préparatoires — Validité
initiale de la clause — Question de la contrainte — Durée d'application de la
clause — La mise en jeu de la clause était soumise à une condition — Change-
ment de circonstances en fait et en droit invoqué comme cause d’extinction de
l’ accord — Conditions d’ application de la théorie du changement fondamental de
circonstances — Effet du changement de circonstances en ce qui concerne la
clause compromissoire.

ARRET

Présents: Sir Muhammad ZAFRULLA KHAN, Président; M. AMMOUN, Vice-
Président; sir Gerald FITZMAURICE, MM. PADILLA NERVO, FORSTER,
Gros, BENGZON, PETREN, LAcHs, ONYEAMA, DILLARD, IGNACIO-
PINTO, DE CASTRO, Morozov, JIMENEZ DE ARECHAGA, juges;
M. AQUARONE, Greffier.

4

1973
2 février
Réle général
n° 55
COMPÉTENCE PÊCHERIES (ARRÊT) 4

En l’affaire de la compétence en matière de pêcheries,
entre

le Royaume-Uni de Grande-Bretagne et d’Irlande du Nord,
représenté par

M. H. Steel, OBE, jurisconsulte au ministère des Affaires étrangères et du
Commonwealth,

comme agent,
assisté par

le très honorable sir Peter Rawlinson, QC, MP, Artorney-General,

M. D. W. Bowett, président du Queens’ College de Cambridge, membre du
barreau d'Angleterre,

M. D. H. N. Johnson, professeur de droit international et aérien à l’Univer-
sité de Londres, membre du barreau d’Angleterre,

M. J. L. Simpson, CMG, TD, membre du barreau d’ Angleterre,

M. G. Slynn, membre du barreau d’Angleterre,

M. P. Langdon-Davies, membre du barreau d’ Angleterre,

comme conseils,
et par

M. M. G. de Winton, CBE, MC, solicitor adjoint au Law Officers’ Depart-
ment,

M. P. Pooley, secrétaire adjoint au ministère de l’agriculture, de la pêche et
de l’alimentation,

M. G. W. P. Hart, deuxiéme secrétaire au ministére des Affaires étrangéres
et du Commonwealth,

comme conseillers,
et

la République d’Islande,

La Cour,
ainsi composée,
rend l’arrét suivant:

1. Par lettre du 14 avril 1972 reçue au Greffe de la Cour le même jour, le
chargé d’affaires de l’ambassade du Royaume-Uni aux Pays-Bas a transmis au
Greffier une requête introduisant une instance contre la République d’Islande
au sujet d’un différend portant sur l’extension de la compétence islandaise en
matiére de pécheries 4 laquelle le Gouvernement islandais se proposait de
procéder. Pour établir la compétence de la Cour, la requête invoque l’article
36, paragraphe 1, du Statut de la Cour et un échange de notes entre le Gou-
vernement du Royaume-Uni et le Gouvernement islandais en date du 11 mars
1961.

2. Conformément à l’article 40, paragraphe 2, du Statut, la requête a été
immédiatement communiquée au Gouvernement islandais. Conformément
au paragraphe 3 du même article, les autres Etats admis à ester devant la Cour
ont été informés de la requête.
COMPÉTENCE PÊCHERIES (ARRÊT) 5

3. Par lettre du 29 mai 1972 reçue au Greffe le 31 mai 1972, le ministre des
Affaires étrangères d’Islande a fait notamment savoir à la Cour que le Gou-
vernement islandais n’était pas disposé à lui attribuer compétence et ne dési-
gnerait pas d’agent.

4. Le 19 juillet 1972, l’agent du Royaume-Uni a déposé au Greffe une
demande en indication de mesures conservatoires en vertu de l’article 41 du
Statut et de l’article 61 du Règlement de la Cour adopté le 6 mai 1946, Par
ordonnance du 17 août 1972, la Cour a indiqué certaines mesures conserva-
toires en l’affaire. 7

5. Par ordonnance du 18 août 1972 la Cour, considérant qu'il était néces-
saire de régler en premier lieu la question de sa compétence en l'affaire, a
décidé que les premières pièces écrites porteraient sur la question de la com-
pétence de la Cour pour connaître du différend et a fixé la date d’expiration
des délais pour le dépôt du mémoire du Gouvernement du Royaume-Uni et
du contre-mémoire du Gouvernement islandais. Le mémoire du Gouverne-
ment du Royaume-Uni a été déposé dans le délai prescrit et il a été commu-
niqué au Gouvernement islandais. Le Gouvernement islandais n’a pas dé-
posé de contre-mémoire et, la procédure écrite étant ainsi terminée, l’affaire
s’est trouvée en état le 9 décembre 1972, c’est-à-dire le lendemain du jour où
expirait le délai fixé pour le dépôt du contre-mémoire du Gouvernement is-
landais.

6. Les Gouvernements de l’Equateur, de la République fédérale d’Alle-
magne et du Sénégal ont demandé que les pièces de la procédure écrite en
l'affaire soient tenues à leur disposition conformément à l’article 44, para-
graphe 2, du Règlement. Les Parties ayant indiqué qu’elles ne s’y opposaient
pas, il a été décidé de faire droit à ces demandes. En application de l’article 44,
paragraphe 3, du Règlement, les pièces de la procédure écrite ont, avec l’as-
sentiment des Parties, été rendues accessibles au public à dater de l'ouverture
de la procédure orale.

7. Les Parties ayant été dûment averties, une audience publique a été tenue
le 5 janvier 1973, durant laquelle la Cour a entendu sir Peter Rawlinson
plaider pour le Gouvernement du Royaume-Uni sur la question de la com-
pétence de la Cour. Le Gouvernement islandais n’était pas représenté à
l’audience.

8. Dans la procédure écrite, les conclusions ci-après ont été déposées au
nom du Gouvernement du Royaume-Uni:

dans la requête:

«Le Royaume-Uni demande qu’il plaise à la Cour dire et juger :

a) que la prétention de l'Islande qui se dit en droit d'élargir sa compé-
tence en matière de pêcheries en établissant une zone de compétence
exclusive sur les pêcheries jusqu’à 50 milles marins à partir des lignes
de base mentionnées plus haut n’est pas fondée en droit international
et n’est donc pas valable;

b) que les questions relatives à la conservation des stocks de poisson
dans les eaux qui entourent l'Islande ne sauraient être réglées en
droit international par la décision que l'Islande a prise unilatérale-
ment d'étendre sa compétence exclusive sur les pêcheries jusqu’à 50
milles marins à partir desdites lignes de base mais que ces questions
peuvent être réglées entre l’Islande et le Royaume-Uni par des arran-
gements conclus entre ces deux pays, avec ou sans la participation des
autres pays intéressés, et soit sous forme d’arrangements réalisés

6
COMPÉTENCE PÊCHERIES (ARRÊT) 6

conformément à la convention du 24 janvier 1959 sur les pêcheries de
l'Atlantique du nord-est, soit sous forme d’arrangements organisant
leur collaboration conformément à la résolution du 26 avril 1958
sur les situations spéciales touchant les pêcheries côtières, soit encore
sous forme d'arrangements qui seraient convenus entre eux et qui
donneraient effet aux droits et intérêts constants des deux pays dans
les pêcheries des eaux en question.»

dans le mémoire:

«Le Gouvernement du Royaume-Uni prie la Cour de dire et juger

qu'elle a pleine compétence pour connaître de la requête du Royaume-
Uni sur le fond du différend.»

9. A l'issue de la procédure orale, les conclusions écrites ci-après ont été
déposées au Greffe au nom du Gouvernement du Royaume-Uni:

a)
b)

c)

d)

e)

«Le Gouvernement du Royaume-Uni conclut:

que l'échange de notes du 11 mars 1961 n’a cessé d’être un accord
valable et le demeure;

que, aux fins de l’article 36, paragraphe 1, du Statut de la Cour,
l'échange de notes du 11 mars 1961 constitue un traité ou une con-
vention en vigueur et une acceptation par les deux parties de se sou-
mettre à la juridiction de la Cour au cas où surgirait un différend
tenant à ce que l'Islande prétend élargir sa compétence sur les péche-
ries au-delà des limites convenues dans l'échange de notes;

que, étant donné le refus du Royaume-Uni de considérer comme vala-
ble l'action unilatérale par laquelle i’Islande prétend étendre les limites
de sa zone de pêche (telle qu'elle résulte des aide-mémoire du Gouver-
nement islandais du 31 août 1971 et du 24 février 1972, de la résolu-
tion de l’Althing du 15 février 1972 et du règlement du 14 juillet 1972
pris conformément à cette résolution), il existe entre l’Isiande et le
Royaume-Uni un différend qui constitue un différend aux termes de
la clause compromissoire contenue dans l'échange de notes du 11 mars
1961;

que la prétendue dénonciation par I’Islande de l’échange de notes du
11 mars 1961, qui visait 4 éliminer la compétence de la Cour, est
dépourvue d’effet juridique;

et que, en vertu de la requête introductive d’instance déposée à la
Cour le 14 avril 1972, la Cour a compétence à l’égard de ce différend.

En conséquence, le Gouvernement du Royaume-Uni prie la Cour de
dire et juger qu'elle a pleine compétence pour connaître de la requête du
Royaume-Uni sur le fond du différend.»

10. Aucune pièce écrite n’a été déposée par le Gouvernement islandais, qui
n’était pas non plus représenté à la procédure orale, et aucune conclusion n’a
donc été prise en son nom. Toutefois l'attitude du Gouvernement islandais en
ce qui concerne la question de la compétence de la Cour a été définie dans la
lettre précitée du ministre des Affaires étrangères d'Islande en date du 29 mai
1972. Après avoir appelé attention sur certains documents, la lettre déclarait:

7
COMPÉTENCE PÊCHERIES (ARRÊT) 7

«Ces documents concernent l'historique de l’accord consigné dans
l'échange de notes du 11 mars 1961, la caducité de cet accord et le chan-
gement de circonstances résultant de lexploitation toujours croissante
des ressources de la pêche dans les mers entourant l’Isiande. »

La lettre concluait dans les termes suivants:

«L'accord consigné dans l'échange de notes de 1961 ayant pris fin, la
Cour ne pouvait se fonder sur son Statut le 14 avril 1972 pour exercer sa
compétence dans l’affaire visée par le Royaume-Uni.

Considérant que les intérêts vitaux du peuple islandais sont en jeu, le
Gouvernement islandais porte respectueusement à la connaissance de la
Cour qu’il n’est pas disposé à lui attribuer compétence dans une affaire
qui concernerait l’étendue des pêcheries islandaises, en particulier dans
lPinstance que le Gouvernement du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord a voulu introduire le 14 avril 1972.

Etant donné ce qui précède, il ne sera pas désigné d’agent pour repré-
senter le Gouvernement islandais.»

Dans un télégramme adressé à la Cour le 4 décembre 1972, le ministre des
Affaires étrangères d’Islande a déclaré que l’attitude du Gouvernement islan-
dais restait inchangée.

11. La présente affaire porte sur un différend survenu entre le Gouver-
nement du Royaume-Uni et le Gouvernement islandais à propos de la
prétention élevée par celui-ci d’étendre jusqu’à 50 milles marins sa
zone de compétence exclusive sur les pêcheries autour de l'Islande.
En la phase actuelle, elle concerne la compétence de la Cour pour
trancher le différend. La question étant ainsi limitée, la Cour s’abstiendra
non seulement d'exprimer une opinion sur des points de fond, mais aussi
de se prononcer d’une maniére qui pourrait préjuger ou paraitre préjuger
toute décision qu’elle pourrait rendre sur le fond.

12. Il est regrettable que le Gouvernement islandais ne se soit pas
présenté pour exposer les objections que lui inspirerait, d’après ce que
l’on sait, la compétence de la Cour. Celle-ci n’en doit pas moins, con-
formément à son Statut et à sa jurisprudence constante, examiner
d'office la question de sa propre compétence pour connaître de la requête
du Royaume-Uni. En outre, dans la présente affaire, le devoir qu’a la
Cour de procéder à cet examen de sa propre initiative est confirmé par
l’article 53 du Statut. Aux termes de cette disposition, lorsqu'une des
parties ne se présente pas ou s’abstient de faire valoir ses moyens, la
Cour doit s’assurer qu’elle a compétence avant de statuer sur le fond.
Il résulte de la non-comparution de l’Islande dans la présente phase de
Vaffaire qu’elle ne s’est pas conformée à l’article 62, paragraphe 2, du
Règlement, lequel exige notamment que l’Etat qui soulève une exception

8
COMPÉTENCE PÊCHERIES (ARRÊT) 8

d’incompétence présente «l’exposé de fait et de droit sur lequel l'exception
est fondée», ses conclusions à ce sujet et les moyens de preuve qu'il
désire éventuellement employer. Néanmoins la Cour, en examinant sa
propre compétence, considérera les objections qui peuvent, à son avis,
être soulevées contre celle-ci.

*
* *

13. Pour établir la compétence de la Cour dans l’affaire, le demandeur
se fonde sur l’article 36, paragraphe I, du Statut qui dispose: «La
compétence de la Cour s'étend ... à tous les cas spécialement prévus …
dans les traités et conventions en vigueur», ainsi que sur l’avant-dernier
alinéa (ci-après dénommé la clause compromissoire) de l’échange de
notes entre le Gouvernement du Royaume-Uni et le Gouvernement
islandais en date du 11 mars 1961 (ci-après dénommé l’échange de notes
de 1961), qui stipule:

«Le Gouvernement islandais continuera de s’employer à mettre
en œuvre la résolution de l’Althing en date du 5 mai 1959 relative
à l'élargissement de la juridiction sur les pêcheries autour de l'Islande
mais notifiera six mois à l’avance au Gouvernement du Royaume-
Uni toute mesure en ce sens; au cas où surgirait un différend en la
matière, la question sera portée, à la demande de l’une ou l’autre
partie, devant la Cour internationale de Justice.»

Dans sa résolution du 5 mai 1959, l’Althing (Parlement islandais) a
proclamé qu'il considérait:

«que l'Islande a incontestablement le droit de fixer les limites des
pêcheries à une distance de 12 milles, que le droit de l'Islande sur
toute la zone du plateau continental doit être reconnu conformément
à la politique consacrée par la loi de 1948 concernant la conservation
scientifique des pêcheries du plateau continental et qu’il n'est pas
question de fixer les limites des pêcheries à une distance de moins
de 12 milles des lignes de base tracées autour de l'Islande».

14. Le sens des termes «élargissement de la juridiction sur les pêche-
ries» qui figurent dans la clause compromissoire doit être recherché
dans le contexte de cette résolution de l’Althing et du libellé complet
de l’échange de notes de 1961 où les deux parties contractantes, après
s'être référées aux conversations qu’elles avaient eues au sujet d’un
différend relatif aux pêcheries survenu entre elles, se sont déclarées
disposées à accepter que ce différend soit réglé dans les conditions ci-
après: Le Royaume-Uni pour sa part «n’élévera plus d’objection contre
la zone de pêche s'étendant autour de l’Islande sur une largeur de 12
milles» (paragraphe 1 des notes échangées) à partir de certaines lignes
de base définies pour la délimitation de ladite zone (paragraphe 2). Il a
également accepté une période transitoire de trois ans pendant laquelle
les navires immatriculés au Royaume-Uni pourraient se livrer à la pêche

9
COMPÉTENCE PÊCHERIES (ARRÊT) 9

dans les 6 milles extérieurs de la zone de 12 milles, sauf à certaines
époques déterminées et dans certaines zones définies (paragraphes 3 et 4).
Il a en outre admis dans la clause compromissoire que le Gouvernement
islandais «continuera de s’employer à mettre en œuvre la résolution de
PAlthing en date du 5 mai 1959» relative à l'élargissement de la juridiction
sur les pêcheries. Le Gouvernement islandais de son côté a accepté dans
cette clause de notifier six mois à l’avance toute mesure en ce sens et il
a admis qu’«au cas où surgirait un différend en la matière, la question
sera portée, à la demande de l’une ou l’autre partie, devant la Cour
internationale de Justice.»

15. Dans un aide-mémoire du 31 août 1971, le Gouvernement islandais
a fait savoir au Gouvernement du Royaume-Uni qu’il considérait
«maintenant comme essentiel d'étendre sa zone de compétence exclusive
sur les pêcheries autour des côtes de manière à inclure les espaces
maritimes recouvrant le plateau continental» et qu’il envisagait «que la
nouvelle délimitation, dont le tracé exact sera précisé à une date ul-
térieure, entre en vigueur le 1er septembre 1972 au plus tard». En réponse
à cette communication, le Gouvernement du Royaume-Uni a prié le
27 septembre 1971 le Gouvernement islandais de noter qu’à son avis
«un tel élargissement de la zone de pêche entourant l'Islande n’aurait
aucun fondement en droit international». Il a également réservé ses droits
en vertu de l’échange de notes de 1961, «y compris celui de porter les
différends devant la Cour internationale de Justice».

16. Il ne fait pas de doute en l'espèce que le Royaume-Uni a exécuté
les obligations que l'accord consacré par l'échange de notes de 1961
mettait à sa charge en ce qui concerne la reconnaissance d’une zone de
pêche s'étendant autour de l'Islande sur une largeur de 12 milles et le
retrait, échelonné sur trois ans, des navires britanniques pratiquant la
pêche dans cette zone. Il n’est pas douteux non plus qu’un différend
s’est élevé entre les parties et qu’il persiste malgré les négociations qui
ont eu lieu en 1971 et en 1972. Ce différend a manifestement trait à
l'élargissement par l'Islande de sa compétence en matière de pêcheries
au-delà de la limite de 12 milles dans les eaux recouvrant son plateau
continental, élargissement qui était envisagé dans la résolution de l’Al-
thing du 5 mai 1959.

17. De même il est hors de doute que l'Islande a donné au Royaume-
Uni le préavis qui était prévu en cas de nouvel élargissement. En con-
séquence, le Royaume-Uni ayant contesté la validité, non pas du préavis
mais de l’élargissement, la seule question dont la Cour soit à présent
saisie consiste à déterminer si le différend qui en est résulté est de ceux
que la Cour est appelée à trancher en vertu de la clause compromissoire
figurant dans l’échange de notes de 1961. Puisque à première vue le
différend ainsi soumis à la Cour sur requête du Royaume-Uni correspond
exactement aux termes de la clause, il serait normal que la Cour applique
le principe qu’elle a réaffirmé dans son avis consultatif de 1950 sur la
Compétence de l’Assemblée générale pour l'admission d’un Etat aux
Nations Unies selon lequel il n’y a pas lieu de recourir aux travaux

10
COMPÉTENCE PÊCHERIES (ARRÊT) 10

préparatoires si le texte d’une convention est en lui-même suffisamment
clair. Toutefois, eu égard aux particularités de la présente procédure,
signalées au paragraphe 12 ci-dessus, et afin de bien préciser la portée
et le but de l’échange de notes de 1961, la Cour se propose à présent
d’examiner brièvement le déroulement des négociations qui ont abouti
à cet échange de notes.

18. Il ressort des comptes rendus de ces négociations qui ont été
établis et portés à la connaissance de la Cour par le demandeur ainsi
que de certains documents échangés entre les deux gouvernements que,
dès le 5 octobre 1960, il apparaissait clairement que le Royaume-Uni
accepterait en principe le droit de l'Islande d’étendre sa zone de compé-
tence exclusive sur les pêcheries jusqu’à 12 milles à l’expiration d’une
période transitoire. Toutefois le Gouvernement du Royaume-Uni désirait
être assuré qu'il ne serait procédé, après cela, en application de la
résolution de l’Althing, à aucune nouvelle extension de la compétence
de l'Islande en matière de pêcheries ayant pour effet d’exclure les navires
britanniques, à moins qu’une telle extension ne soit faite en conformité
avec le droit international. Au cours des pourparlers qui se sont déroulés
sur ce point, les deux parties ont admis que les différends suscités par de
nouvelles extensions devraient être tranchés par un tiers. Le Gouverne-
ment islandais penchait pour l'arbitrage, ce qui était conforme aux
propositions qu’il avait faites et à l’attitude qu’il avait adoptée aux deux
conférences de 1958 et de 1960 sur le droit de la mer. Il ressort des
documents soumis à la Cour que, dans les négociations bilatérales, les
représentants de l'Islande ont proposé le texte suivant le 28 octobre 1960:

«Le Gouvernement islandais se réserve le droit d'étendre sa
compétence en matière de pêcheries dans les eaux islandaises con-
formément au droit international. Cette extension serait néanmoins
fondée soit sur un accord (bilatéral ou multilatéral), soit sur des
décisions du Gouvernement islandais qui seraient soumises à un
arbitrage à la demande des parties intéressées.»

Pour sa part le Gouvernement du Royaume-Uni préférait que les
différends qui pourraient surgir soient soumis à la Cour internationale
de Justice. Les représentants de l’Islande, qui avaient d’abord manifesté
leur préférence pour l’arbitrage, ont indiqué eux aussi, lors de réunions
ultérieures et en particulier le 4 novembre 1960, qu'ils étaient disposés à
accepter la Cour internationale de Justice comme juridiction compétente.
Les projets échangés par la suite mentionnaient tous expressément la
Cour et c’est cette formule qui, pour finir, a été reprise dans l’échange
de notes de 1961. Le 28 février 1961, lorsqu'il a soumis à l’Althing
l'échange de notes proposé, le Gouvernement islandais a présenté un
mémorandum qui contenait sur ce point le passage suivant:

11
COMPÉTENCE PÊCHERIES (ARRÊT) 11

«Le Gouvernement déclare qu’il continuera de s’employer à
mettre en œuvre la résolution de l’Althing en date du 5 mai 1959
relative à l’élargissement de la juridiction sur les pêcheries autour
de l'Islande. Cet élargissement serait cependant notifié six mois
à l'avance au Gouvernement britannique et, si un différend surgit
à propos de ces mesures, la Cour internationale de Justice sera saisie
à la demande de l’une ou l’autre des parties.» (Les italiques sont
de la Cour.)

19. Les représentants de l'Islande ayant accepté la proposition de
saisine de la Cour internationale de Justice, les négociations se sont
poursuivies sur la rédaction exacte de la clause compromissoire, et en
particulier sur la méthode selon laquelle l'accord concernant la saisine
de la Cour serait mis en pratique. Le 3 décembre 1960, suivant les
documents fournis, la délégation islandaise a proposé le texte suivant:

«Le Gouvernement islandais continuera de s’employer à mettre
en œuvre Ja résolution de l’Althing en date du 5 mai 1959 relative
à l’élargissement de la juridiction sur les pêcheries autour de FIs-
lande. Les mesures d’application d’un tel élargissement seront
notifiées six mois à l’avance et, en cas de différend, elles seront
soumises à la Cour internationale de Justice.» (Les italiques sont
de la Cour.)

La délégation du Royaume-Uni a suggéré d’insérer dans la dernière
phrase du texte précité les mots «à la demande de l’une ou l’autre partie»
pour bien faire ressortir que la juridiction de la Cour pourrait être mise
en œuvre au moyen d’une requête unilatérale et n’exigerait pas une
démarche conimune des deux parties. La délégation islandaise n’a pas
immédiatement accepté. Dans un projet d’échange de notes présenté le
10 décembre 1960 par le Gouvernement islandais, il était proposé de
rédiger comme suit la formule concernant les assurances recherchées par
le Gouvernement du Royaume-Uni:

«Le Gouvernement islandais continuera de s’employer à mettre
en œuvre la résolution de l’Althing en date du 5 mai 1959 relative
à l'élargissement de la juridiction sur les pêcheries autour de l’Islande.
Les mesures d’application d’un tel élargissement seront notifiées
six mois à l’avance et, en cas de différend, ces mesures seront soumises
à la Cour internationale de Justice à la demande des diverses parties.»
(Les italiques sont de la Cour.)

Cette proposition n’a pas été agréée par le Gouvernement du Royaume-
Uni qui, le 16 décembre 1960, a présenté une nouvelle formule d’assu-
rances où les termes «à la demande de l’une ou l’autre partie» étaient
maintenus. L'Islande a finalement accepté ce texte le 13 février 1961
et les mots «à la demande de l’une ou l’autre partie» figurent dans la
clause compromissoire de l’échange de notes.

20. Une autre divergence a concerné la forme que revêtiraient les

12
COMPÉTENCE PÊCHERIES (ARRÊT) 12

assurances consignées dans cette clause. Pour diverses raisons qui sont
exposées dans un message du secrétaire d’Etat aux Affaires étrangères
du Royaume-Uni transmis le 14 décembre 1960, le Gouvernement du
Royaume-Uni ne pouvait accepter le projet d'échange de notes que le
Gouvernement islandais avait présenté le 10 décembre 1960. Une des
objections était que cet échange ne se présentait pas comme un accord
liant les parties. Aux termes du message:

«les assurances devraient figurer dans un échange de notes indiquant
expressément qu'il constitue un accord ce qui, de l’avis du Gouverne-
ment de Sa Majesté, serait la seule façon d’obliger les deux parties
à accepter la compétence de la Cour internationale de Justice au cas
où un différend surviendrait au sujet de l'élargissement de la juri-
diction sur les pêcheries. Ce point nous paraît essentiel si nous
voulons aboutir à la stabilité qui nous semble hautement souhaitable
dans nos relations futures en matière de pêche.»

Par ailleurs, dans une lettre du 21 décembre 1960 au ministre des Affaires
étrangères d'Islande, le secrétaire d’Etat aux Affaires étrangères du
Royaume-Uni considérait comme

«indispensable que les assurances d’après lesquelles tout différend
relatif aux élargissements futurs de la juridiction sur les pêcheries
au-delà de 12 milles serait porté devant la Cour internationale de
Justice revêtent la forme d’un accord enregistré au Secrétariat de
l'Organisation des Nations Unies conformément aux dispositions de
la Charte. L'article 102 de la Charte prévoit expressément qu’à moins
d’être enregistré dans ces conditions accord ne peut pas être
invoqué devant un organe des Nations Unies.»

Cette proposition a obtenu finalement l’accord du Gouvernement islan-
dais et la dernière phrase de la note adressée le 11 mars 1961 par le
ministre des Affaires étrangères d'Islande à l’ambassadeur du Royaume-
Uni se lit ainsi:

«J'ai Phonneur de suggérer que Ja présente note et la réponse
de Votre Excellence confirmant que les dispositions de ladite note
rencontrent l’agrément du Gouvernement du Royaume-Uni soient
enregistrées auprès du Secrétaire général de l'Organisation des
Nations Unies conformément à l’article 102 de la Charte des Nations
Unies...»

Cette suggestion a été acceptée dans la note de l’ambassadeur du
Royaume-Uni à Reykjavik au ministre des Affaires étrangères d’Islande
datée du même jour. Dans le mémorandum soumis à l’Althing le 28
février 1961, le Gouvernement islandais s’est exprimé en ces termes:

«Pour finir il est prévu dans la note que celle-ci, avec la réponse
du Gouvernement britannique en confirmant la teneur, sera enregis-
trée auprès du Secrétaire général de l'Organisation des Nations

13
COMPÉTENCE PÊCHERIES (ARRÊT) 13

Unies. A l’article 102 de la Charte des Nations Unies, il est spécifié
que la Cour internationale de Justice ne peut connaître que des
accords enregistrés de cette manière au cas où leur application
soulèverait un litige. Cette clause est une conséquence directe de ce
qui a été dit au sujet de la possibilité de saisir la Cour internationale
de Justice.»

L’échange de notes a été enregistré par le Gouvernement islandais au
Secrétariat de l'Organisation des Nations Unies le 8 juin 1961.

21. Le déroulement des négociations révèle donc les intentions des
parties et explique en outre pourquoi il était prévu que le Gouvernement
islandais devrait donner au Gouvernement du Royaume-Uni un préavis
de six mois: en effet, le 2 décembre 1960, les représentants du Royaume-
Uni ont déclaré que les assurances qu’ils cherchaient à obtenir devraient
notamment spécifier que, «dans l’attente de la décision de la Cour,
toute mesure prise pour donner effet à une telle règle ne s’appliquera
pas aux navires britanniques». Le ministre des Affaires étrangères d’Is-
lande a répondu le même jour, suivant les documents fournis, que
l'aspect le plus difficile du problème des assurances concernait les
dispositions à prévoir pour garantir «qu'en cas de différend aucune
mesure tendant à élargir les limites de pêche ne serait prise sans que la
Cour internationale en soit saisie».

22. L'idée d’un préavis de six mois à donner par l’Islande a été discutée
pour la première fois le 3 décembre 1960 et reprise dans la formule
proposée le même jour par la délégation islandaise (voir ci-dessus para-
graphe 19). Les parties ont accepté cette obligation de préavis. On peut
supposer que, dans leur esprit, ce délai devait suffire pour permettre
de régler la question par voie de négociations ou, à défaut, pour saisir
la Cour de l’ensemble du problème, y compris, conformément aux
pouvoirs que lui reconnaît le Statut, le problème de l’applicabilité aux
navires britanniques des mesures d'exclusion pendente lite. En outre
l'interprétation avancée par le ministre des Affaires étrangères d'Islande
dans sa lettre du 29 mai 1972 au Greffier, selon laquelle l’obligation de
préavis avait pour effet de limiter le droit de saisir la Cour à l’éventualité
où le Gouvernement islandais «reculerait de nouveau sans préavis les
limites de pêche» (les italiques sont de la Cour), ne correspond pas au
texte de la clause compromissoire, qui vise nettement l’extension des
limites et non le préavis d'extension. Au surplus l’historique des négocia-
tions conduit à écarter cette interprétation.

23. Cet historique renforce la thèse selon laquelle la Cour est compé-
tente en l’espèce et fait ressortir que l'intention véritable des parties
était de donner au Gouvernement du Royaume-Uni des assurances
réelles qui constituaient une condition sine qua non et non pas simple-
ment une condition dissociable de l’ensemble de l’accord, et consistaient
dans le droit de contester devant la Cour la validité de tout nouvel
élargissement de la compétence de l’Islande en matière de pêcheries

14
COMPÉTENCE PÊCHERIES (ARRÊT) 14

dans les eaux recouvrant son plateau continental au-delà de la limite de
12 milles. En conséquence l’exercice par la Cour de sa compétence pour
connaître de la présente requête entrerait dans le cadre de la clause
compromissoire et répondrait exactement à ce qu’étaient les intentions
et l’attente des deux partiés lorsqu’elles ont discuté et accepté cette
clause. Il ressort ainsi du libellé de la clause compromissoire, replacé
dans le contexte de l'échange de notes de 1961 et interprété compte tenu
de l’historique des négociations, que la Cour est compétente. On a
cependant soutenu que l'accord était nul dès l’origine ou qu'il a cessé
d’être applicable depuis lors. La Cour va examiner ces thèses.

ae
* *

24. La lettre adressée le 29 mai 1972 au Greffier par le ministre des
Affaires étrangères d’Islande contient l’affirmation suivante:

«L’échange de notes de 1961 est intervenu dans des circonstances
extrêmement difficiles, à un moment où la flotte britannique em-
ployait la force pour s’opposer à l’application de la limite de pêche
de 12 milles que le Gouvernement islandais avait établie en 1958.»

Cette affirmation peut être interprétée comme une allégation déguisée
de contrainte qui aurait prétendument rendu l'échange de notes nul
dès l’origine et le Royaume-Uni l’a considérée comme telle dans son
mémoire. Il n’y a guère de doute que, comme cela ressort implicitement
de la Charte des Nations Unies et comme le reconnaît l’article 52 de Ja
convention de Vienne sur le droit des traités, un accord dont la con-
clusion a été obtenue par la menace ou l’emploi de la force est nul en
droit international contemporain. Il est non moins clair qu’un tribunal
ne peut pas prendre en considération une accusation aussi grave sur la
base d’une allégation générale et vague qu'aucune preuve ne vient
étayer. Le déroulement des négociations qui ont abouti à l'échange de
notes de 1961 montre que les instruments ont été librement négociés par
les parties intéressées sur la base d’une parfaite égalité et d’une pleine
liberté de décision. Il n’a été signalé à l’attention de la Cour aucun fait
qui laisserait planer le moindre doute sur ce point.

* *

25. Dans sa lettre du 29 mai 1972 au Greffier, le ministre des Affaires
étrangères d'Islande a fait valoir que l’accord de 1961 «n’avait pas un
caractère permanent» et il a ajouté:

«En particulier on ne saurait considérer comme permanent un
engagement de se soumettre au règlement judiciaire. Rien dans cette
situation ni dans une règle générale de droit international contem-
porain ne justifierait une autre manière de voir.»

Cette observation, dont l’objet est de nier la compétence de la Cour,
15
COMPETENCE PECHERIES (ARRÊT) 15

semble se fonder sur le raisonnement suivant: 1) la clause compromissoire
ne contenant aucune disposition relative à son extinction, on pourrait
lui attribuer un caractére permanent; 2) mais une clause compromissoire
ne saurait avoir un caractére permanent; 3) il doit donc étre possible
d’y mettre fin moyennant un préavis adéquat. C’est ce raisonnement qui
paraît être à la base de l’observation figurant dans l’aide-mémoire du
Gouvernement islandais du 31 août 197] selon laquelle:

«De l’avis du Gouvernement islandais ... la disposition sur le
recours au règlement judiciaire en certaines matières envisagé dans
le passage cité [à savoir la clause compromissoire] a entièrement
atteint son but et son objet.»

26. La Cour estime que, bien que la clause compromissoire de l’échange
de notes de 1961 ne contienne aucune disposition expresse concernant
sa durée, l’obligation qu’elle prévoit comporte un facteur temporel
intrinsèque qui en conditionne l'application. I] serait donc inexact de
dire qu’elle possède un caractère permanent ou qu’elle lie les parties à
perpétuité. Cela résulte à l’évidence d’un examen de Pobjet de cette
clause replacée dans le contexte de l’échange de notes.

27. L’échange de notes de 1961 ne fixait pas de délai précis dans
lequel le Gouvernement islandais pourrait prétendre mettre en ceuvre
la résolution de l’Althing. Il s'ensuit qu’aucune limite de temps ne
pouvait être spécifiée pour le droit correspondant du Royaume-Uni de
contester toute prétention de l’Islande à un élargissement de la zone
de pêche et d’invoquer la juridiction de la Cour dans le cas où, aucun
accord n'étant conclu, le différend persisterait. Ce droit du Royaume-
Uni devait durer aussi longtemps que l’slande pourrait chercher à mettre
en œuvre la résolution de l’Althing. Cela ne dépendait évidemment que
du Gouvernement islandais qui, en 1971, soit dix ans après l’échange
de notes, a revendiqué des droits exclusifs en matière de pêcheries sur
toute la zone du plateau continental entourant son territoire, faisant
ainsi automatiquement jouer le droit du Royaume-Uni de saisir la
Cour.

28. Dans ces conditions, la clause compromissoire formulée dans
l'échange de notes de 1961 pourrait être définie comme un accord
prévoyant de soumettre à la Cour, sur requête unilatérale de Pune ou
l’autre des parties, un genre particulier de différend envisagé et prévu
par celles-ci. Le droit d’invoquer la compétence de la Cour ne devait
donc être mis en œuvre qu’au moment où surviendraient certains événe-
ments futurs et bien définis et, partant, était soumis à une condition
suspensive. Autrement dit, il était subordonné à une condition qui pouvait
à tout moment se réaliser — l’affirmation par l'Islande d’une prétention
à un élargissement de sa zone de pêche — et le droit d’agir devant la Cour
ne pouvait être invoqué que dans cette éventualité.

29, Ces observations suffisent à faire justice d’une objection éventuelle
s'appuyant sur l’opinion de certaines autorités d’après lesquelles les
traités de règlement judiciaire ou les déclarations d'acceptation de la juri-

16
COMPÉTENCE PÊCHERIES (ARRÊT) 16

diction obligatoire de la Cour sont au nombre des dispositions conven-
tionnelles qui, par nature, peuvent être dénoncées unilatéralement lorsque
aucune disposition expresse ne régit leur durée ou leur extinction. Etant
donné que cette thèse n’est pas applicable en l’espèce, la Cour n’a pas à
examiner le principe en question ni à se prononcer à ce sujet. Il suffit de
souligner que cette conception ne vise que les instruments par lesquels les
parties acceptent l’obligation générale de soumettre au règlement judi-
ciaire tous les différends, ou certaines catégories de différends, pouvant
survenir entre elles dans un avenir imprévisible. L’échange de notes de
1961 ne contient pas un accord de cette nature. I] comporte une clause
compromissoire précise établissant la compétence de Ja Cour pour con-
naitre d’une catégorie déterminée de différends, prévue et spécialement
envisagée par les parties. En conséquence, lorsque surgit un différend
qui entre précisément dans la catégorie envisagée et qui est porté devant
la Cour, on ne saurait admettre que la clause compromissoire soit caduque
ou qu'il puisse y être mis fin.

30. Dans la déclaration qu’il a faite le 9 novembre 1971 devant
PAlthing, le premier ministre d'Islande a évoqué non seulement un pré-
tendu changement de circonstances en ce qui concerne la péche et les
techniques de péche (voir ci-aprés) mais encore des changements inter-
venus dans «l’opinion des juristes sur la compétence en matière de pé-
cheries». On ne voit pas Pintérét de cette observation à l’égard de la
clause compromissoire car tout différend éventuel relatif 4 de tels chan-
gements reléverait de cette clause et pourrait étre considéré comme une
question touchant au fond. On pourrait en revanche tenir cette obser-
vation pour pertinente si l’on acceptait une notion bien connue dans le
droit de certains Etats, celle d’absence de contrepartie. A ce titre, elle
se rattache à |’affirmation selon laquelle l’accord, ayant atteint son objet
et son but, ne lie plus l’Islande.

31. Il convient de noter, pour commencer, que la clause compromis-
soire a un caractère bilatéral, chacune des parties étant en droit d’in-
voquer la compétence de la Cour; il est clair que, dans certaines hypo-
thèses, l'Islande aurait intérêt à agir devant fa Cour. L’argument de
l'Islande paraît néanmoins celui-ci: vu le sens général dans lequel le droit
international a évolué ces dix dernières années en ce qui concerne les
limites des pêcheries, un nombre toujours plus grand d’Etats, y compris
l'Etat demandeur, ont reconnu et réclamé le droit à une compétence exclu-
sive en matière de pêche jusqu’à une distance de 12 milles à partir des
lignes de base de la mer territoriale. On soutient donc, semble-t-il, que la
clause compromissoire est le prix que ’Islande a payé pour que son
cocontractant admette à l’époque la limite de 12 milles en matière de
pêcheries. On allégue en conséquence que, la zone de pêche de 12 milles
étant généralement reconnue aujourd’hui, on se trouverait dans un cas
où la contrepartie aurait disparu, et que ce changement de circonstances

17
COMPÉTENCE PÊCHERIES (ARRÊT) 17

d'ordre juridique libérerait l'Islande de son engagement. C'est ainsi
qu'il est possible d'interpréter la déclaration faite par le premier ministre
devant l’Althing le 9 novembre 1971 et selon laquelle l’accord n'aurait
probablement pas été conclu si le Gouvernement islandais avait su
comment les choses allaient évoluer.

32. Certes des changements survenus dans le droit peuvent, dans cer-
taines conditions, justifier que soit invoqué un changement de circons-
tances influant sur la durée d’un traité, mais la thèse islandaise n’est
pas pertinente en l’occurrence. IJ se peut que le motif ayant amené
l'Islande à conclure l’échange de notes de 1961 tienne à ce qu’elle avait
intérêt à obtenir la reconnaissance immédiate de sa compétence exclusive
en matière de pêcheries jusqu’à une distance de 12 milles dans les eaux
entourant son territoire. Il se peut aussi que cet intérêt ait disparu depuis
lors, puisque son cocontractant affirme à présent que sa propre compé-
tence sur les pêcheries s’exerce dans une zone de 12 milles. Mais en
l’espèce l’objet et le but de l’échange de notes de 1961, et par suite les
circonstances qui constituaient une base essentielle du consentement des
parties à être liées par l’accord qu'il contenait, avaient une portée beau-
coup plus large. I] s'agissait non seulement de trancher la prétention du
Gouvernement islandais d'étendre sa compétence en matière de pêcheries
à une distance de 12 milles mais encore de fournir un moyen permettant
aux parties de régler entre elles la question de la validité de toute préten-
tion ultérieure. Cela résulte non seulement du texte de l’accord mais aussi
de l’historique des négociations, autrement dit de l’ensemble des circons-
tances que l’on doit prendre en considération pour déterminer ce qui
a amené les deux parties à conclure l'échange de notes de 1961.

33. D’après le mémorandum que le Gouvernement islandais a soumis à
l’Althing le 28 février 1961 avec le projet d'échange de notes, l’accord
comportait:

«quatre aspects principaux:

1) La Grande-Bretagne reconnaît immédiatement la zone de pêche
islandaise de 12 milles.

2) La Grande-Bretagne accepte d'importants changements des lignes
de base en quatre endroits autour du pays, qui augmentent de
5065 kilomètres carrés l’étendue de la zone de pêche.

3) Au cours des trois prochaines années, les navires britanniques
pourront pêcher dans certaines zones situées entre 6 et 12 milles
pendant un laps de temps limité chaque année.

4) Le Gouvernement islandais déclare qu'il continuera de s’em-
ployer à mettre en œuvre la résolution parlementaire du 5 mai
1959 relative à l'élargissement de la juridiction sur les pêcheries
autour de l'Islande et que tout différend sur les mesures qui
pourraient être prises sera porté devant la Cour internationale
de Justice.»

Il est hors de doute que certaines de ces dispositions comme celles qui
concernaient la pêche dans des zones déterminées au cours d’une période

18
COMPÉTENCE PÊCHERIES (ARRÊT) 18

de trois ans avaient un caractère transitoire et peuvent être considérées
comme ayant été exécutées. D’autres dispositions en revanche n'avaient
pas le même caractère transitoire; la clause compromissoire en est une.

34. If se peut que l'Islande estime actuellement que certains des motifs
qui l’ont poussée à accepter l'échange de notes de 1961 n’ont plus autant
de force ou qu'ifs ont entièrement disparu. Mais ce n’est pas une raison
pour en exclure les dispositions dont le but et l’objet demeurent inchan-
gés. L'Islande a retiré certains avantages des dispositions de l’accord
qui ont été exécutées, par exemple, la reconnaissance par le Royaume-
Uni depuis 1961 de sa compétence exclusive sur une zone ce pêche de 12
milles, l'acceptation par le Royaume-Uni des lignes de base définies par
l'Islande et la renonciation après une période de trois ans à la pêche
traditionnellement pratiquée par des navires immatriculés au Royaume-
Uni. fl est donc évident que l'Islande doit à son tour remplir les obliga-
tions qui lui incombent en contrepartie et qui consistent à accepter l'exa-
men par la Cour de la validité de ses nouvelles prétentions concernant
l'extension de sa juridiction. Au surplus dans le cas où un traité est par-
tiellement exécuté et partiellement exécutoire et où l’une des parties a déjà
bénéficié des dispositions exécutées, il serait particulièrement inadmis-
sible d’autoriser cette partie à mettre fin à des obligations qu’elle a
acceptées en vertu du traité et qui constituent la contrepartie des dispo-
sitions que l’autre a déjà exécutées.

* *

35. Dans sa lettre du 29 mai 1972 au Greffier, le ministre des Affaires
étrangères d’Islande a mentionné «le changement de circonstances résul-
tant de l’exploitation toujours croissante des ressources de la pêche dans
les mers entourant l'Islande». Il convient aussi de prendre note des autres
déclarations faites à ce sujet dans les documents que l'Islande a portés
à l’attention de la Cour. Ainsi, dans la résolution adoptée par l’Althing le
15 février 1972, il était dit qu’en raison «du changement des circonstances,
les notes échangées en 1961 sur les limites des pêcheries ne sont plus
applicables».

36. Dans ces déclarations, le Gouvernement islandais se fonde sur
le principe selon lequel un changement de circonstances entrainerait la
caducité d’un traité. Le droit international admet que, si un changement
fondamental des circonstances qui ont incité les parties à accepter un
traité transforme radicalement la portée des obligations imposées par
celui-ci, la partie lésée de ce fait peut, à certaines conditions, en prendre
argument pour invoquer la caducité ou la suspension du traité. Ce prin-
cipe et les conditions et exceptions auxquelles il est soumis ont été énoncés
à l’article 62 de la convention de Vienne sur le droit des traités qui peut,
à bien des égards, être considéré comme une codification du droit coutu-
mier existant en ce qui concerne la cessation des relations convention-
nelles en raison d’un changement de circonstances.

37. L'une des conditions essentielles requises par cet article est que le

19
COMPÉTENCE PÊCHERIES (ARRÊT) 19

changement de circonstances ait été fondamental. A ce sujet, le Gouver-
nement islandais, dans une publication officielle intitulée Fisheries
Jurisdiction in Iceland, jointe à la lettre du ministre des Affaires étrangères
du 29 mai 1972, a fait état, en ce qui concerne les progrès intervenus
dans les techniques de pêche, de l’exploitation croissante des ressources
de la pêche dans les mers entourant l'Islande et du danger d’une exploi-
tation encore plus poussée en raison de l’accroissement de la capacité
de capture des flottilles de pêche. Dans ses déclarations, l'Islande a
rappelé qu’elle était exceptionnellement tributaire de la pêche pour son
existence et son développement économique. Le ministre a indiqué
dans sa lettre du 29 mai 1972:

«Considérant que les intérêts vitaux du peuple islandais sont en
jeu, le Gouvernement islandais porte respectueusement à la connais-
sance de la Cour qu'il n’est pas disposé à lui attribuer compétence
dans une affaire qui concernerait l’étendue des pêcheries islandai-
ses...»

Sur le même sujet, on trouve dans la résolution de l’Althing du 15 février
1972 le paragraphe suivant:

«Les Gouvernements du Royaume-Uni et de la République
fédérale d'Allemagne seront de nouveau informés que, en raison des
intérêts vitaux de la nation et du changement des circonstances, les
notes échangées en 1961 sur les limites des pêcheries ne sont plus
applicables et que leurs dispositions ne sont pas obligatoires pour
PIslande.»

38. Le fait que l'Islande invoque ses «intérêts vitaux» — alors qu'ils
n'étaient pas l’objet d'une réserve expresse à l’acceptation de l'obligation
juridictionnelle prévue dans l’échange de notes de 1961 — doit être inter-
prété, eu égard au changement de circonstances allégué, comme l’indi-
cation par l'Islande du motif pour lequel elle considère comme fondamen-
taux les changements intervenus à son avis par rapport aux techniques
de pêche antérieures. Cette interprétation correspondrait à l’idée tradition-
nelle que les changements de circonstances qui doivent être considérés
comme fondamentaux ou vitaux sont ceux qui mettent en péril l'existence
présente ou l'avenir de l’une des parties.

39. Pour sa part le demandeur soutient que les modifications et les
progrès intervenus dans les techniques de pêche n’ont pas entraîné, dans
les eaux entourant l'Islande, les conséquences redoutées par ce pays et
que les changements n’ont donc pas un caractère fondamental ou vital.
Il souligne dans son mémoire que, en ce qui concerne la capacité de cap-
ture des flottilles de pêche, l'augmentation du rendement des chalutiers
a été contrebalancée par une diminution du nombre total des navires
des différents pays qui péchent dans les eaux entourant l'Islande et que,
d’après les statistiques, le total des prises annuelles des espèces démer-
sales a peu varié depuis 1960.

40. Au stade actuel de la procédure, la Cour n’a pas à se prononcer sur

20
COMPÉTENCE PÊCHERIES (ARRÊT) 20

cette question de fait à propos de laquelle une grave divergence de
vues paraît exister entre les deux gouvernements. Si, comme l'Islande
le soutient, des changements fondamentaux sont intervenus en ce qui
concerne les techniques de pêche dans les eaux entourant l’Islande, ces
changements ne pourraient avoir d'intérêt qu'aux fins de la décision
relative au fond du différend et c’est au stade du fond que la Cour
pourrait avoir à examiner cette thèse, comme tous autres arguments que
l'Islande pourrait invoquer à l'appui de la légitimité de l’extension de
sa juridiction en matière de pêcheries au-delà des dispositions de l’échange
de notes de 1961. Mais de tels changements ne sauraient modifier en
quoi que ce soit l’obligation d'accepter la compétence de la Cour, seule
question qui se pose en la présente phase de l'instance. Il s'ensuit que les
dangers que les transformations des techniques de péche feraient courir
aux intérêts vitaux de l'Islande ne sauraient constituer un changement
fondamental pour ce qui est du maintien en vigueur ou de la caducité de
la clause compromissoire établissant la compétence de la Cour.

41. Il convient de relever à ce propos que l’exceptionnelle dépendance
de l'Islande à l'égard de ses pêcheries pour sa subsistance et son dévelop-
pement économique est expressément reconnue dans l'échange de notes
de 1961 et, dans son ordonnance du 17 août 1972, la Cour a dit: «il
faut également ne pas oublier que la nation islandaise est exception-
nellement tributaire de ses pêcheries côtières pour sa subsistance et
son développement économique, ainsi que le Royaume-Uni l’a reconnu
dans la note adressée le 11 mars 1961 au ministre des Affaires étrangères
d'Islande». La Cour a ajouté que «de ce point de vue, il faut tenir
compte de la nécessité de la conservation des stocks de poisson dans la
région de l'Islande» (C.L.J. Recueil 1972, p. 16 et 17). Ce point est
acquis.

42. Ii faut également tenir compte de ce que le demandeur a soutenu
devant la Cour que, dans la mesure où l'Islande peut, en tant qu’Etat
riverain essentiellement tributaire des pêcheries côtières pour sa sub-
sistance ou son développement économique, faire valoir la nécessité
d’un régime spécial de conservation des pêcheries (notamment un régime
lui conférant des droits prioritaires) dans les eaux adjacentes à ses côtes
mais situées au-delà de la zone exclusive de pêche prévue dans l’échange
de notes de 1961, elle peut légitimement poursuivre cet objectif par
voie de collaboration et d’entente avec les autres pays intéressés et non
pas en s’arrogeant unilatéralement des droits exclusifs dans lesdites
eaux. Le fait que l'Islande est exceptionnellement tributaire de ses
pêcheries et le principe de la conservation des stocks de poisson ayant
été reconnus, il reste le point de savoir si l’Islande a la compétence voulue
pour s’attribuer unilatéralement une juridiction exclusive en matière de
pêcheries au-delà de 12 milles. En la présente phase de l’instance la Cour
n’a à se prononcer que sur sa compétence pour trancher ce point.

* *

21
COMPÉTENCE PÊCHERIES (ARRÊT) 21

43. Au surplus, pour que l’on puisse invoquer un changement de
circonstances en vue de mettre fin à un traité, ce changement doit avoir
entraîné une transformation radicale de la portée des obligations qui
restent à exécuter. Il doit avoir rendu plus lourdes ces obligations,
de sorte que leur exécution devienne essentiellement différente de celle
à laquelle on s'était engagé primitivement. En ce qui concerne l’obligation
dont la Cour s'occupe à présent, cette condition n’est nullement remplie;
on ne saurait dire que le changement de circonstances allégué par
l'Islande ait transformé radicalement la portée de l’obligation juridiction-
nelle qu'impose l'échange de notes de 1961. La clause compromissoire
autorisait l’une ou l’autre partie à porter devant la Cour tout différend
qui surviendrait entre elles au sujet d’un élargissement de la juridiction
de l’fslande sur les pêcheries dans les eaux recouvrant son plateau
continental au-delà de la limite de 12 milles. Le différend actuel est
exactement du genre de ceux que la clause compromissoire de l’échange
de notes envisageait. Non seulement l’obligation juridictionnelle ne s’est
pas radicalement transformée dans sa portée mais encore elle est restée
précisément ce qu’elle était en 1961.

* O%

44. Le Royaume-Uni déclare, dans son mémoire, que la thèse islan-
daise relative à un changement de circonstances présente une faille: la
théorie en question n’aurait jamais pour effet d’abroger automatiquement
un traité ou d’autoriser une des parties 4 dénoncer un traité unilatérale-
ment et sans contestation possible; elle aurait pour seul effet de conférer
le droit de demander l’abrogation et, si cette demande est contestée,
de renvoyer le différend devant un organe ou un organisme habilité
a dire si les conditions requises pour sa mise en jeu sont réunies. A cet
égard le demandeur mentionne les articles 65 et 66 de la convention de
Vienne sur le droit des traités. Ces articles disposent que, si les parties
à un traité n’ont pu parvenir à régler leur différend dans les douze mois
par les moyens énumérés à l’article 33 de la Charte des Nations Unies,
moyens parmi lesquels figure le règlement judiciaire, toute partie peut
mettre en œuvre la procédure de conciliation indiquée à l’annexe à la
convention.

45. Il se trouve qu’en l'espèce la disposition procédurale complétant
la théorie du changement de circonstances est déjà prévue dans l'échange
de notes de 1961 qui stipule que les parties porteront devant la Cour
tout différend relatif à l’élargissement par lislande de sa juridiction
en matière de pêcheries. En outre, s’il se posait une question quant
à la compétence de la Cour, en raison d’une prétendue caducité résultant
d’un changement de circonstances, on pourrait la résoudre par application
du principe judiciaire reconnu qui est consacré à l’article 36, paragraphe 6,
du Statut, lequel dispose: «En cas de contestation sur le point de savoir
si la Cour est compétente, la Cour décide». En l’espèce une contestation
de ce genre existe manifestement, comme le montrent les communications

22
COMPÉTENCE PÊCHERIES (ARRÊT) 22

adressées par l'Islande à la Cour et à la Partie adverse, même si l'Islande
a choisi de ne pas désigner d'agent, de ne pas déposer de contre-mémoire
et de ne pas présenter d’exceptions préliminaires à la compétence de la
Cour: l’article 53 du Statut donne à la Cour le droit et, dans la présente
affaire, lui impose l'obligation de se prononcer sur le problème de sa
compétence. C'est ce qu'elle fait par une décision ayant l'autorité de la
chose jugée.

46. Par ces motifs,
LA COUR,
par quatorze voix contre une,

dit qu'elle a compétence pour connaître de la requête déposée par le
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord le 14 avril 1972 et statuer sur le fond du différend.

Fait en français et en anglais, le texte anglais faisant foi, au palais
de la Paix, à La Haye, le deux février mil neuf cent soixante-treize, en trois
exemplaires, dont l'un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement du Royaume-
Uni de Grande-Bretagne et d’Irlande du Nord et au Gouvernement de
la République d'fslande.

Le Président,
(Signé) ZAFRULLA KHAN.

Le Greffier,
(Signé) S. AQUARONE.

Sir Muhammad ZAFRULLA KHAN, Président, fait la déclaration
suivante:

Je souscris entièrement à l’arrét de la Cour. J’estime cependant néces-
saire de lui adjoindre la bréve déclaration qui suit.

La seule question dont ia Cour soit saisie dans la phase actuelle de la
présente instance est celle de savoir si, vu la clause compromissoire de
l'échange de notes du 11 mars 1961 entre le Gouvernement du Royaume-
Uni et le Gouvernement islandais et compte tenu de l’article 36, para-

23
COMPETENCE PÊCHERIES (DÉCL. ZAFRULLA KHAN) 23

graphe I, de son Statut, la Cour est compétente pour se prononcer sur
la validité de Pacte unilatéral par lequel l'Islande a étendu sa juridiction
exclusive en matière de pêcheries de 12 milles à 50 milles marins à partir
des lignes de base convenues par les parties en 1961. Toutes les con-
sidérations militant pour ou contre la validité de cet acte de l'Islande
sont, au stade actuel, entièrement dépourvues de pertinence. Invoquer
quelque considération de ce genre pour déterminer l'étendue de la
compétence de la Cour, ce ne serait pas seulement préjuger la question
mais bel et bien mettre la charrue devant les bœufs et une telle façon de
faire doit être formellement désapprouvée.

Sir Gerald FITZMAURICE, juge, joint à l’arrêt un exposé de son opinion
individuelle.

M. PADILLA NERVO, juge, joint à l'arrêt un exposé de son opinion
dissidente.

(Paraphé) ZK.
(Paruphé) S.A.
